Exhibit 10.3

 

EMPLOYMENT TRANSITION & RELEASE AGREEMENT

 

This Employment Transition and Release Agreement (“Agreement”) by and between
Openwave Systems Inc. (the “Company”), and David Hose (“Employee”) is made
effective as of November 30, 2004 (the “Effective Date”).

 

Factual Recitals

 

A. Employee is currently employed by Company and Employee and Company have
mutually decided to transition Employee’s employment through December 31, 2004,
and then to terminate Employee’s employment with Company effective at close of
business on December 31, 2004;

 

B. The Company and Employee have entered into the following agreements
(collectively, the “Pre-existing Agreements” which were in force and effect just
prior to entry into this Agreement:

 

Indemnity Agreement by and between the Company and Employee dated August 14,
2002 (“Indemnification Agreement”);

 

Change of Control Severance Agreement dated July 31, 2002 (“Change of Control
Agreement”);

 

Confidential Information and Invention Assignment Agreement signed
contemporaneously with the Amended and Restated Employment Terms Agreement dated
January 9, 2003 (the “Confidentiality Agreement”); and

 

Amended and Restated Employment Terms Agreement dated January 9, 2003
(“Employment Letter Agreement”).

 

  C. Employee is a potential beneficiary under the Company’s Executive Severance
Benefit Policy.

 

  D. In lieu of the Company’s obligations to make any payments to Employee under
the Pre-existing Agreements, the Executive Severance Benefit Policy, and any
other agreement, plan, program, policy or arrangement, except as otherwise
expressly set forth below, the parties have agreed to the terms set forth in
this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as “the Parties”) hereby agree as
follows:

 

A. Final and Exclusive Agreement. This Agreement supersedes the Employment
Letter Agreement, the Executive Severance Benefit Policy and all other
agreements, plans, programs, policies, and arrangements relating to the terms of
Employee’s employment or the severance therefrom including the amendment or
termination of such terms. Notwithstanding the foregoing, the Indemnification
Agreement, Change of Control Agreement, and the Confidentiality Agreement shall
remain in full force and effect according to their terms.

 

B. Transition Employment. From November 30, 2004 through December 31, 2004 (the
“Transition Period”), subject to the effectiveness of the release set forth in
Section H hereto, Employee will serve as an employee-advisor to the Company,
with such responsibilities and duties as the Chief Executive Officer or the
Chief Administrative Officer of the Company shall reasonably assign.



--------------------------------------------------------------------------------

Employee will be available for up to 40 hours of work per week as needed during
normal business hours (defined as 9 AM to 5 PM (Pacific Standard Time) on each
Monday through Friday, excluding Company holidays) and when reasonably necessary
during non-normal business hours. During this period Employee will continue to
earn his full base salary at the rate of $25,000 per month (or $300,000 on an
annualized basis), paid semi-monthly in accordance with the Company’s normal
payroll practices. Employee will continue to receive company benefits currently
available to him including health care insurance, vacation accrual, life
insurance, and disability insurance. Employee shall also continue to vest in his
stock options and restricted stock during this Transition Period. The parties
agree that set forth at Exhibit A is an accurate summary of Employee’s
outstanding options to purchase common stock of the Company and grants of shares
of restricted common stock of the Company. Employee also will be required to
take time-off, either using accrued vacation or as unpaid leave, for any
company-wide employee shut downs, including without limitation the shut-down
currently planned to commence on December 20, 2004 and end after the Final Date
of Employment (as defined below).

 

C. Final Date of Employment; Exit Interview. Employee’s employment with the
Company will end at 5pm on December 31, 2004 (“Final Date of Employment”). On or
prior to Employee’s Final Date of Employment, the Company will pay Employee all
salary, wages, bonuses, accrued but unused vacation and floating holidays, if
any, and any and all other cash compensation due to Employee through and
including the Final Date of Employment (for clarity, any bonus payable to
Employee pursuant to Section D.4. herein shall be paid pursuant to the terms set
forth in Section D.4.). Employee agrees to schedule and attend an exit interview
with the Company’s human resources department on or prior to December 19, 2004.
Employee also agrees to return all Company equipment, and all other Company
property in his possession or control at or prior to the exit interview, or in
any event, if for any reason no such interview takes place, on or before the
Final Date of Employment.

 

D. Separation Compensation. Subject to the execution of an effective release of
claims substantially in the form attached as Exhibit B (as described further in
Section K below), his compliance in all material respects with all of the
restrictive covenants set forth or referred to in Section F below, compliance in
all material respects with the provisions of Section M, and compliance with the
conditions referred to in Section B above including without limitation good
faith assistance during the Transition Period in the transitioning of key
customer relationships, the Company will provide Employee with the following:

 

1. From January 1, 2005 through December 31, 2005 (the “Severance Period”), the
Company will pay Employee twenty-four (24) semi-monthly payments of $12,500,
which in the aggregate equals $300,000. The Company shall make such semi-monthly
payments through its regular payroll system on or about the 15th and last day of
each calendar month, with the first such payment occurring on January 15, 2005,
and the last such payment on December 31, 2005. Customary payroll taxes and
income tax withholding will be deducted from such payments.

 

2. The Company shall, at Company’s expense, provide Employee and his eligible
dependents with medical, dental and vision insurance benefit coverage in
accordance with the requirements of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA Coverage”) for a period of twelve months
commencing January 1, 2005, providing Employee timely executes and delivers all
necessary COBRA Coverage election documentation which will be sent to Employee
promptly after Employee’s Final Date of Employment. Thereafter, if Employee
wishes to continue COBRA Coverage, Employee will be required to pay all
requisite premiums for such continued coverage.

 

3. Employee shall not vest in any stock options, restricted stock, or any other
stock awards granted to Employee by the Company after the Final Date of
Employment. In addition, Employee

 

1



--------------------------------------------------------------------------------

shall have the time period set forth in the applicable stock option agreement
and plan, to exercise any stock options that are vested as of the Final Date of
Employment. Employee acknowledges that generally options issued by the Company
expire within ninety (90) days or three (3) months after termination of
employment, which in Employee’s case shall be within ninety (90) days or three
(3) months after the Final Date of Employment. Upon their expiration, such
options may no longer be exercised and automatically become void and of no
further force or effect.

 

4. The Company will pay Employee that amount of his bonus under the 2004
Openwave Systems Inc. variable pay plan applicable to Employee’s position (with
a quarterly target amount set at sixty percent (60%) of your quarterly salary,
that is, $45,000) for the quarter ending December 31, 2004 (the “VPP”) that
Employee would have earned (based strictly on actual client group performance as
measured by bookings and contribution margin but not based on any metrics and
objectives for Q4 2004) had he continued his employment as an active employee
through December 31, 2004. Payment of the earned bonus will be made at such time
and in accordance with the terms and conditions of the VPP.

 

Failure to comply in any material respect with any of the restrictive covenants
set forth in or referred to in Section F below shall permit the Company, along
with all other remedies available to the Company to correct or compensate for
such a violation, to immediately cease making any further payments under this
Section D and to require Employee to repay to the Company any amounts previously
paid to him pursuant to this Section D.

 

E No Further Salary or Other Payments. Employee agrees that the Company has paid
all salary, wages, bonuses, commissions and any and all other cash compensation
as well as any and all employee benefits due to Employee through the Effective
Date of this Agreement.

 

F. Competitive Activities; Confidentiality Agreement. As a Senior Vice
President, Client and Chief Development Officer, and as a senior executive
officer of the Company, and in his prior role as President, CEO and founder of
SignalSoft Corporation, Employee acknowledges and agrees that he has acquired
knowledge of sensitive, material and non-public information relating to product
development road maps, marketing plans, competitive plans and pricing
strategies, trade secrets, and other confidential information of the Company
(the “Confidential Information”). Employee acknowledges that the Confidential
Information possessed by him could be disclosed or used to the material
detriment of the Company were Employee to directly or indirectly be engaged in
any business in Competition (as defined below) with the Company or its
affiliates.

 

As a condition to being entitled to any of the benefits described in Sections B
and D above, Employee agrees that during the Transition Period and the Severance
Period, without the prior written consent of Company, he will not, directly or
indirectly, either as principal, manager, agent, consultant, officer, director,
stockholder, partner, investor, proprietor, lender or employee or in any other
capacity, carry on, be engaged in or have any financial interest in (other than
an ownership position of less than two (2) percent in any company whose shares
are publicly traded), any business which is in Competition with the existing
business of the Company or its affiliates (including products or services of the
Company in the research or development stage) as of the Effective Date (“Company
Business”). Furthermore, Employee agrees and acknowledges that if during the
twelve months following the Final Date of Employment, Employee engages in
Competition with the Company Business, such activities will inevitably result in
the disclosure of Company’s Confidential Information.

 

“Competition” means a business which is engaged in or has taken concrete steps
toward engaging in the business of providing (1) software that enables Internet
connectivity or enables or

 

2



--------------------------------------------------------------------------------

provides data services on mobile devices (such as messaging and location) to
communication service providers or enterprise customers, or (2) messaging
software to communication service providers, Internet service providers or
enterprise customers, in either case as carried on or being developed by the
Company or its affiliates as of the Effective Date, in all cities, counties,
political subdivisions, states and/or countries in which the business of the
Company or its affiliates is then being conducted or its products are being
sold. For clarification, and not by way of limitation, (1) the Company’s
business includes SignalSoft’s business and (2) the following companies (and any
of their subsidiaries or affiliates) are deemed in Competition with the Company:
Comverse, CMG, Ericsson, Intrado, Nortel, Nokia, Qualcomm, 724, Seven,
Microsoft, and Hewlett Packard.

 

The Company understands that Employee may desire clarification from the Company
from time to time as to whether the Company believes that an action or position
he may intend to take is deemed to be in Competition for purposes of this
Agreement. The Company agrees to make Steve Peters (or another member of
management if Mr. Peters is no longer employed by the Company) available to
answer such inquiries by Employee and the Company agrees to be bound by such
representative’s determinations. The Company agrees to require such
representative to act as promptly as practicable and in good faith in connection
with such determination. In the event that such representative believes the
action or position to be Competitive, Employee shall be entitled (i) not to
pursue the action or position or (ii) to take the action or position and
relinquish his rights to further payment of the amounts under Section D (items 1
and 2) after the date of his taking of such action or position (but without
being deemed in beach or required to repay any amounts paid, or release any
amounts then due, under Section D previously) and be released from further
non-compete obligations Competition on and after such date under this Section F,
under the provisions set forth in the last sentence of Section 7 of the
Confidentiality Agreement and otherwise or (y) to take the action or position
and pursue any legal or equitable remedies available to him if he believes the
taking of the action or position is not Competitive (but without being required
to repay any amounts paid, or release any amounts due, under Section D
previously).

 

Employee also represents and warrants that all at times prior to the date on
which he executes this Agreement he has been in full compliance with all of his
obligations under the Confidentiality Agreement and Exhibit B of his Employment
Letter Agreement. Employee understands that the terms of the Confidentiality
Agreement, including the non-solicitation provisions thereof, shall continue in
full force and effect both following the Effective Date and the Final Date of
Employment, such that the Company shall continue to possess all remedies
available to it, whether at law or in equity, in order to enforce Employee’s
compliance with such agreement.

 

G. Expense Reports. Company agrees that it will pay all expenses incurred by
Employee as part of his employment in accordance with the provisions of the
Company’s travel and expense reimbursement policy. Employee agrees that, with
respect to expenses incurred prior to the Effective Date, he shall submit all
expense reports to Company on or prior to December 15, 2004, and, with respect
to all expenses incurred after the Effective Date, he shall submit all expenses
no later than five (5) business days following the Final Date of Employment.

 

H. Release of Claims by Employee. Employee agrees that the consideration
described in Sections B and D above represents consideration in addition to that
to which Employee would have been entitled under the circumstances, and shall
serve as consideration for settlement of all outstanding obligations owed to
Employee by the Company through the Effective Date. Notwithstanding the
foregoing sentence, the Company shall not be relieved of any continuing
obligations under the Indemnification Agreement for acts performed by Employee
through the Final Date of Employment. The parties agree that the effectiveness
of this release is a condition precedent to the Company’s obligation to make any
payment under Section B of this Agreement. For purposes of this Section H, the
term

 

3



--------------------------------------------------------------------------------

“Company” shall include any predecessors to the Company. Employee, on behalf of
himself, and his spouse, heirs, beneficiaries, family members, executors,
agents, attorneys, administrators, affiliates, successors and assigns
(collectively, “Employee’s Affiliates”), hereby fully and forever releases the
Company and its present and former officers, directors, employees, investors,
stockholders, contractors, partners, members, administrators, affiliates,
divisions, subsidiaries, predecessor or successor corporations, insurers,
attorneys, agents, fiduciaries, predecessors, successors and assigns, both in
their individual and/or representative capacities (collectively, the “Released
Parties”), from, and agrees not to sue concerning, any claim, suit, agreement,
promise, damages, dispute, controversy, contention, differences, judgment, debt,
dues, sum of money, accounts, reckoning, bond, covenant, contract, variance,
trespass, execution, demand, duty, obligation or cause of action of any kind
whatsoever relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, arising from any omissions, acts or facts
that have occurred up until and including the Effective Date of this Agreement
(collectively, the “Claims”) including, without limitation,

 

1. any and all Claims relating to or arising from Employee’s employment
relationship with the Company or the transition or future termination of that
employment relationship;

 

2. any and all Claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

3. any and all Claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; and conversion;

 

4. any and all Claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act; the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq.;

 

5. any and all Claims for violation of the federal, or any state, constitution;

 

6. any and all Claims arising out of any other laws and regulations relating to
employment or employment discrimination or unlawful harassment; and

 

7. any and all Claims for attorneys’ fees and costs.

 

The Company and Employee, both for himself and on behalf of Employee’s
Affiliates, agree that the release set forth in this Section H shall be and
remain in effect in all respects as a complete general release as to the matters
released; provided, that any Claims by Employee’s Affiliates not related to
Employee’s employment with, or termination from employment with, the Company are
not hereby released. This release does not extend to any obligations of the
Company expressly set forth in, or expressly incorporated by reference into,
this Agreement.

 

4



--------------------------------------------------------------------------------

I. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Agreement. Employee acknowledges that the consideration given for this
waiver and release under this Agreement is in addition to anything of value to
which Employee was already entitled. Employee further acknowledges that he has
been advised by this writing that (a) he should consult with an attorney prior
to executing this Agreement; (b) he has at least twenty-one (21) days within
which to consider this Agreement; (c) he has at least seven (7) days following
the execution of this Agreement by the Parties to revoke the Agreement; and (d)
this Agreement shall not be effective until the revocation period has expired.

 

J. Civil Code Section 1542. Employee understands and agrees that the release set
forth in this Agreement covers both claims that Employee knows about and those
that he may not know about. Employee waives any rights afforded by Section 1542
of the California Civil Code, which reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, agrees, both for himself and on
behalf of Employee’s Affiliates, to expressly waive any rights thereunder, as
well as under any other statute or common law principles of similar effect.

 

K. Final Formal Release of Claims. Employee agrees that in exchange for the
payments and other consideration Employee is entitled to receive pursuant to
Sections B and D above, Employee shall execute a Release in substantially the
form attached hereto as Exhibit B on the Final Date of Employment.

 

L. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other Released Party. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any other Released
Party.

 

M. Non-Disparagement and Cooperation. Employee agrees that he will refrain from
making any derogatory, disparaging and/or detrimental statements to any other
person or third parties about the Company or any of the Released Parties,
including but not limited to the Company’s directors, officers, employees,
products and services. Employee also agrees that he will not act in any manner
that improperly interferes with the business or disparages the reputation of the
other. The Company agrees to direct each of the current members of the Company’s
Board of Directors and each current named executive officer to refrain from
making any derogatory, disparaging and/or detrimental statements to any other
person or third parties about the Employee and not to act in any manner that
might disparage the reputation of the Employee. Employee agrees that he will not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any other Released
Party or any future officer, director, employee, agent, representative,
shareholder or attorney of the Company, unless under a subpoena or other court
order to do so. Each party agrees to offer reasonable assistance to the other
party

 

5



--------------------------------------------------------------------------------

in connection with any claims, investigations, arbitration, or litigation that
may arise, when such assistance is reasonably requested. Any assistance so
provided shall be at the requestor’s expense (unless allocation of expense is
otherwise allocated under the Indemnification Agreement or other relevant
written agreement).

 

N. No Admission of Liability. No action taken by the Parties hereto, or either
of them, either previously or in connection with this Agreement shall be deemed
or construed to be (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.

 

O. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

 

P. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement, Employee’s employment relationship with the
Company, or the transition or future termination of that relationship for any
reason (including, but not limited to, any claims of breach of contract,
wrongful termination, fraud, retaliation, discrimination or harassment), the
Parties agree that all such disputes/claims will be resolved by means of a court
trial conducted by the superior or district court in Santa Clara County,
California. The Parties hereby irrevocably waive their respective rights to have
any such disputes/claims tried by a jury, and the Parties hereby agree that such
courts will have personal and subject matter jurisdiction over all such
claims/disputes. Notwithstanding the foregoing, in the event of any such
dispute/claim, the Parties may agree to mediate or arbitrate the dispute/claim
on such terms and conditions as may be agreed to in writing by the Parties.

 

Q. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through his to bind them to the terms and
conditions of this Agreement. Employee warrants and represents that there are no
liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

R. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

 

S. Severability. The Parties intend that the covenants, agreements,
representations and warranties (collectively “Covenants”) contained in the
provisions of this Agreement shall be deemed to be a series of separate
Covenants. If, in any proceeding, a court or arbitrator shall refuse to enforce
all of the separate Covenants deemed included in the provisions of this
Agreement, then such unenforceable Covenants shall be deemed eliminated from the
provisions of this Agreement for the purpose of such proceeding to the extent
necessary to permit the remaining separate Covenants to be enforced in such
proceeding, as long as such elimination does not cause this Agreement to fail of
its essential purposes. If any one or more of the Covenants contained in this
Agreement is for any reason held to be excessively broad as to duration,
geographical scope, activity, subject, or for any other reason, it will be
construed by limiting it and reducing it, so as to be enforceable to the extent
compatible with the applicable law as it then appears in order to carry out the
intent of the parties to the greatest possible extent. If any provision of this
Agreement is for any reason not described in the preceding sentence held to be
unenforceable, it will be construed and interpreted in such a fashion so as to
be enforceable to the extent compatible with the applicable law as it then
appears in order to carry out the intent of the parties to the greatest possible
extent.

 

6



--------------------------------------------------------------------------------

T. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s separation
from the Company, and supersedes and replaces any and all prior agreements and
understandings concerning Employee’s relationship with the Company and his
compensation from the Company, with the exception of the Indemnification
Agreement, Confidentiality Agreement, Change of Control Agreement and any
agreements documenting the terms of an outstanding stock option or restricted
stock award granted to Employee by the Company.

 

U. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Chief Administrative Officer or other authorized officer of
the Company.

 

V. Governing Law. This Agreement shall be governed by the internal laws of the
State of California.

 

W. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

X. Voluntary Execution of Agreement. This Agreement is executed voluntarily by
each party and without any duress or undue influence on the part of the other
party or any third person, with the intent by each party to enjoy that party’s
benefits and discharge that party’s obligations as set forth under this
Agreement, and further, on the part of Employee, with the full intent of
releasing all Claims for himself and on behalf of Employee’s Affiliates. The
Parties acknowledge that:

 

1. They have read this Agreement;

 

2. They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

3. They understand the terms and consequences of this Agreement and of the
releases it contains;

 

4. They are fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

   

Employee:

Dated:                     , 2004

 

 

--------------------------------------------------------------------------------

Effective 7 days after signed by Employee

 

David Hose

 

7



--------------------------------------------------------------------------------

   

OPENWAVE SYSTEMS INC.

Dated:                     , 2004

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

8



--------------------------------------------------------------------------------

Exhibit A

 

Summary of Options to Purchase Openwave Systems Inc. Common Stock

and

Restricted Stock of Openwave Systems Inc. Common Stock

Issued to David Hose as of November 30, 2004

 

To be attached.

 

Number


--------------------------------------------------------------------------------

  Date


--------------------------------------------------------------------------------

  Plan


--------------------------------------------------------------------------------

  Type


--------------------------------------------------------------------------------

  Granted


--------------------------------------------------------------------------------

  Price


--------------------------------------------------------------------------------

  Exercised


--------------------------------------------------------------------------------

  Vested


--------------------------------------------------------------------------------

  Cancelled


--------------------------------------------------------------------------------

  Unvested


--------------------------------------------------------------------------------

  Outstanding


--------------------------------------------------------------------------------

  Exercisable


--------------------------------------------------------------------------------

  009315   8/12/2002   01NE   NQ   100,000   $ 3.12   27,780   77,778   0  
22,222   72,220   49,998   011161   10/1/2002   OP95   ISO   118,637   $ 1.86  
115,500   118,637   0   0   3,137   3,137   011162   10/1/2002   OP95   NQ  
14,695   $ 1.86   14,000   14,695   0   0   695   695   011164   10/1/2002  
2001   RSP   66,666   $ 0.00   66,666   66,666   0   0   0   0   011270  
4/17/2003   OP95   ISO   19,444   $ 5.19   0   0   0   19,444   19,444   0  
011271   4/17/2003   OP95   NQ   13,888   $ 5.19   0   13,193   0   695   13,888
  13,193   014720   10/27/2003   OP95   ISO   15,724   $ 12.66   0   0   0  
15,724   15,724   0   014721   10/27/2003   OP95   NQ   84,276   $ 12.66   0  
27,082   0   57,194   84,276   27,082   014740   10/27/2003   2001   RSP  
16,666   $ 0.00   16,666   6,018   0   10,648   0   (10,648 ) 016042   1/12/2004
  2001   RSP   16,666   $ 0.00   16,666   4,629   0   12,037   0   (12,037 )    
            466,662         257,278   328,698   0   137,964   209,384   71,420  



--------------------------------------------------------------------------------

Exhibit B

 

RELEASE

 

Further to the Employment Transition and Release Agreement effective as of
November 30, 2004 previously signed by me (“Agreement”), I, for my own part and
on behalf of Employee’s Affiliates (as such term is defined in the Agreement)
hereby release, acquit and forever discharge Openwave Systems Inc., its parents
and subsidiaries, and each of their present and former officers, directors,
agents, servants, employees, attorneys, investors, stockholders, contractors,
partners, members, administrators, divisions, predecessors, affiliates,
insurers, agents, attorneys, fiduciaries, successors and assigns, including
without limitation, Openwave Systems Europe Limited (collectively, “Company”),
of and from any and all claims, suits, agreements, promises, disputes,
controversies, contentions, differences, judgments, debts, dues, sums of money,
accounts, reckonings, bonds, covenants, contracts, variances, trespasses,
executions, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising out of or in any way related to agreements, events,
acts, omissions, speech or conduct at any time through and including the later
of my Final Date of Employment (as defined in the Agreement) or the date stated
below (collectively, the “Claims”), including but not limited to: all such
Claims directly or indirectly arising out of or in any way connected with my
employment with the Company or the transition or termination of that employment;
Claims related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended;
the federal Americans with Disabilities Act of 1990; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the California
Fair Employment and Housing Act, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing. This document
shall be referred to as the “Release”.

 

This release does not extend to any obligations of the Company expressly set
forth in, or expressly incorporated by reference into, the Agreement.
Furthermore, this release does not extend to any Claims by Employee’s Affiliates
not related to Employee’s employment with, or termination from employment with,
the Company.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, as amended. I also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the execution date of this Release; (b) I have been advised hereby
that I have the right to consult with an attorney prior to executing this
Release; (c) I have twenty-one (21) days to consider this Release (although I
may choose to voluntarily execute this Release earlier); (d) I have seven (7)
days following the execution of this Release to revoke the Release, and (e) this
Release (and the Company’s obligations under Section D of the Agreement) shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth day after this Release is executed by me.



--------------------------------------------------------------------------------

In giving this Release, which includes claims which may be unknown to me at
present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I, both for my own part and on behalf
of Employee’s Affiliates, hereby expressly waive and relinquish all rights and
benefits under that section and any law of any jurisdiction of similar effect
with respect to this Release.

 

   

David Hose, an individual

Dated:                     , 2004

 

 

--------------------------------------------------------------------------------

 

11